FILED
                             NOT FOR PUBLICATION                            FEB 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARK A. STEVENS,                                 No. 10-17898

               Plaintiff - Appellant,            D.C. No. 3:08-cv-00524-RCJ-VPC

  v.
                                                 MEMORANDUM *
JAMES BACA; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Robert Clive Jones, Chief Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Nevada state prisoner Mark A. Stevens appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to exhaust

administrative remedies under the Prison Litigation Reform Act, 42 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s dismissal for failure to exhaust, and for clear error its factual

determinations. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003). We

affirm.

       The district court properly dismissed the action because Stevens failed to

exhaust administrative remedies prior to filing suit. See Woodford v. Ngo, 548

U.S. 81, 93-95 (2006) (holding that “proper exhaustion” is mandatory and requires

adherence to administrative procedural rules).

       The district court did not abuse its discretion by denying Stevens’s motion to

amend or alter the judgment because Stevens provided no basis for reconsideration.

See Sch. Dist. No. 1J, Multnomah Cnty., Or v. AcandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and grounds for reconsideration

under Federal Rule of Civil Procedure 59(e) or 60).

       We do not consider arguments raised for the first time in the reply brief. See

Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

       AFFIRMED.




                                             2                                       10-17898